Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 16, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The eyewitness credibly explained her prior inconsistent statements, which were generally the products of fear and intimidation.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Ellerin and Gonzalez, JJ.